Citation Nr: 0719256	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  97-33 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had verified active duty from February 1983 to 
May 1987 and unverified active duty from February 1977 to 
February 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefit sought on 
appeal.  The case was remanded to the RO in November 1999.  
It was returned to the Board in April 2007.


FINDING OF FACT

Hypertension was not manifested during service or to a 
compensably disabling degree within one year of separation 
from active duty, and there is no competent medical evidence 
that hypertension is related to active duty service.

CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, it may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in November 2001 and 
May 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the appellant may not have received full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated.  The claimant was provided the opportunity 
to present pertinent evidence and testimony.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.   

Background

Service medical records, while showing at least thirteen 
elevated blood pressure readings, do not reveal a diagnosis 
of hypertension.  An August 1982 Report of Medical 
Examination noted a blood pressure reading of 138/94, and a 
diagnosis of rule out hypertension.  A three day blood 
pressure check was performed with readings showing 
improvement from the first day to the last.  A July 1986 
Report of Medical Examination noted a blood pressure of 
118/82.  

An August 1989 treatment note from Stephen C. Weber, M.D., 
indicated the veteran was a week post arthroscopy.  The 
veteran reported he had a brief episode of what he felt was 
atrial fibrillation.  He contacted his cardiologist and then 
contacted Dr. Weber who recommended he go to the emergency 
room.  He was subsequently seen at Mather Air Force Base and 
apparently had a tracing which documented atrial fibrillation 
which spontaneously converted.  He had been well since then 
and attributed this in part to the Vicodin.  Dr. Weber was 
not sure if this was the etiology but noted the veteran was 
not having pain and the doctor did not see any reason to take 
this further. 

Treatment records from Randall West, D.O., dated in January 
6, 1993 indicate that the veteran was a new patient and 
requested his blood pressure be checked.  The veteran 
reported he had never had high blood pressure before.  The 
assessment was hypertension.

Treatment records from Bruce Jensen, M.D., dated January 20, 
1993 indicate the veteran was on Vasotec and had recently 
started Lopid for hyperlipidemia.  

At a June 1996 VA examination, the veteran reported being 
told his blood pressure was 120/98 and 130/90 while in 
service.  He had serial blood pressure readings done three or 
four times while he was on active duty.  No medications 
were given inservice, but he had been on Vasotec in the last 
three to four years.  The examination showed the veteran's 
blood pressure reading of 154/98.  The diagnosis was primary 
hypertension.

At his April 1997 RO hearing, the veteran testified that 
there were several occasions during service in which he had 
high blood pressure readings.  He stated he maintained his 
blood pressure with exercise.  He indicted his hypertension 
started getting bad in 1989 and he started taking Vasotec in 
1991.  The veteran testified that a doctor has not rendered 
an opinion that his current hypertension had its onset while 
in service.

A statement dated June 1997 from Edwin H. Wong, M.D., 
indicated the veteran had a history of essential hypertension 
since 1981.  The physician noted a blood pressure reading of 
106/80 controlled on Verapamil.

At his April 1999 Travel Board hearing, the veteran testified 
that he started having symptoms of hypertension in 1981, but 
was not offered treatment.  He indicated he was diagnosed 
with hypertension in November 1988 with hypertension.  The 
veteran testified that he was hospitalized at Fort McClellan 
for heart arrhythmia which he was told was possibly due to 
hypertension.  He testified that he did not have insurance at 
the time and was unaware he could go to the VA clinic so he 
did not seek treatment until 1993.  He stated he had been 
taking medication for his hypertension since 1993.

A letter from Timothy Beamesderfer, M.D., dated April 2002 
indicates he was the veteran's treating physician and stated 
his case should be expedited because of the seriousness of 
his medical condition which included hypertension.

A July 2002 VA examiner indicated the veteran's chart was 
reviewed.  On August 31, 1986, the veteran's blood pressure 
was 126/84.  The veteran was evaluated for insomnia at that 
time.  His blood pressure was 138/84 on October 23, 1986.  It 
was 118/80 in November 1986.  The examiner noted it was 
apparent that in 1986 there was no significant elevation of 
blood pressure noted of the records reviewed.  
 
It was 114/84, 110/86, 130/90, 130/80 and 118/80 in August 
1985.  On August 4, 1985 it was 124/84, but on August 13, 
1985 his blood pressure was 138/102.  On repeat it was 
118/70.  
 
It was 120/90 in January 1986, and 130/90 in February 1986. 
On April 21, 1987 his blood pressure was 122/82.   His blood 
pressure was 134/100 at a time when the veteran's temperature 
was 99.3.  He was diagnosed with second degree burn.    
 
The examiner noted that the claims file did not indicate that 
the veteran had any diagnosis of hypertension per se.  The 
appellant did have multiple elevated blood pressure on 
several occasions however, these, on repeat, were found to be 
in the normal range.  The examiner noted the claims file 
review did not indicate evidence of hypertension arising in 
the service.

A January 2003 letter from Dr. Beamesderfer indicated the 
veteran's service medical records were reviewed and they 
showed his pressures were commonly elevated in the mid 90s 
diastolic, more often than they were normal, and would 
indicate a diagnosis of essential hypertension at least to 
that point.  The physician also noted that a diagnosis of 
hypertension was not listed during that period and the 
veteran was never treated for hypertension.

An October 2003 VA examination showed a diagnosis of 
hypertension.

Criteria and analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131, 38 
C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 

Certain chronic disabilities such as cardiovascular disease, 
to include hypertension, and arthritis may be presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

As is true with any piece of evidence, the weight to be 
attached to medical opinions is within the province of the 
Board as adjudicators.  See generally, Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (Board favoring one medical opinion over 
another is not error).  Further, the United States Court of 
Appeals for Veterans Claims has rejected the "treating 
physician rule," which holds that opinions of a claimant's 
treating physician are entitled to greater weight than 
opinions from medical experts who have not treated a 
claimant.  Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).

The Board may not reject medical opinions based on its own 
medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight 
of a medical opinion is, however, diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri, Id.

In this case, the statement from Dr. Wong in June 1997 noted 
a history of essential hypertension since 1981, but offered 
no further rationale.  "Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent' medical evidence,"  Swann v. Brown, 5 Vet. App. 
229, 233 (1993)

The January 2003 letter from Dr. Beamesderfer indicated the 
veteran's blood pressures were commonly elevated in the mid 
90s diastolic, more often than they were normal, and would 
indicate a diagnosis of essential hypertension at least to 
that point.  In contrast, the July 2002 VA examiner made a 
thorough review of the blood pressure readings and noted that 
in 1986 there was no significant elevation of blood pressure 
noted of the records reviewed.  This examiner noted that the 
veteran's blood pressure was higher when his temperature was 
99.3 and he was diagnosed with a second degree burn.  The 
examiner indicated the veteran did have elevated blood 
pressure readings on several occasions which, on repeat, were 
in the normal range.  The examiner noted the claims file 
review did not indicate evidence of hypertension arising in 
the service.  

The Board finds that the opinion rendered by the July 2002 VA 
examiner is more persuasive than the opinion rendered by Dr. 
Beamesderfer in January 2003.  The VA examiner reviewed the 
entirety of the veteran's claims file prior to the 
examination and gave a thorough rationale based on the blood 
pressure readings reviewed.  The VA examiner also noted the 
repeat blood pressure readings and found the veteran's blood 
pressure to be in the normal range.  Because it was based on 
consideration of all of the evidence and a rationale given 
for the higher readings, the VA examiner's opinion is more 
persuasive than the opinion rendered by Dr. Beamesderfer.

In addition, although the medical evidence in 1989 indicates 
that the veteran reported a brief episode of what he felt was 
atrial fibrillation, there is no medical evidence that he was 
told that he had hypertension during this time.

There is no medical evidence of record to indicate that 
essential hypertension was present in service, nor is there 
any evidence that hypertension was present to a compensable 
degree within one year of his separation from service.  See 
38 C.F.R. §§ 3.307, 3.309(a).  Therefore, his claim for 
service connection for hypertension must be denied.


ORDER

Entitlement to service connection for hypertension is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


